Citation Nr: 1230204	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  04-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the discontinuance of VA Vocational Rehabilitation services under the provisions of 38 U.S.C. Chapter 31 was proper. 

2.  Eligibility for VA Vocational Rehabilitation services under the provisions of 38 U.S.C. Chapter 31.

(The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in a separate decision under the same docket number.)


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1963 to December 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2011 substantive appeal, the Veteran requested a video-conference hearing with respect to the issues of whether the discontinuance of VA Vocational Rehabilitation services under the provisions of 38 U.S.C. Chapter 31 was proper and eligibility for VA Vocational Rehabilitation services under the provisions of 38 U.S.C. Chapter 31.  However, there is no indication that the Veteran was ever afforded his requested video-conference hearing as to these issues and these matters were not addressed at the Veteran's video-conference hearing in June 2012, which focused on the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Consequently, the Board finds that it has no alternative but to remand these issues for the Veteran's requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to provide the Veteran with a video-conference hearing before a member of the Board at his local RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


